DETAILED ACTION
The office action is in response to original application filed on 5-31-21. Claims 1-20 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 5-6, 10-11, 15-16 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2018/0212430 to CHUNG et al. (“CHUNG”).
Regarding claim 1, CHUNG discloses a three-phase power supply system (figs. 3-5), comprising three phase branches (fig. 3, Ua, Ub and Uc) forming a delta connection (fig. 3, secondary side of the transformer is in a delta connection); each of the phase branches comprising at least one power conversion cell (130, 132 and 134), the power conversion cell being of at least two stages (para; 0041 and para; 0055- 0057 and 0085); the at least one power conversion cell of each of the phase branches being connected in parallel (130, 132 and 134 connected in parallel) to the at least one power conversion cell of each of the other two phase branches (paras; 0084 -0085); wherein when one of the phase branches stops operating (paras; 0041-0042 and paras; 0086 -088), the other two phase branches keep operating (paras; 0086-0088), and three phase current of the three-phase power supply system can be balanced by regulating active powers and reactive powers of the other two phase branches (para; 0005, lines 5-7, power system in parallel to compensate for reactive power and active power necessary for the power system).
Regarding claims 5 and 15, CHUNG discloses a main controller (fig. 5, 110) in communication connection (para; 0086) with the at least one power conversion cell of the three phase branches, receiving signals from the three phase branches and regulating the three phase branches according to the signals (para; 0087, lines 3-5, controller 110 may generate command values for controlling the first-phase to third-phase cluster controllers 120, 122 and 124).
Regarding claims 6 and 16, CHUNG discloses at least three phase controllers (fig. 5, 120, 122 and 124) in communication connection with the at least one power conversion cell of each of the three phase branches, respectively, each of the phase controllers further including a communication interface (fig. 6, command value generator 117) through which the at least three phase controllers are in communication connection with each other; wherein the respective phase controllers of each of the phase branches receive signals sent from the corresponding phase controllers of the other two phase branches through the communication interface to regulate the phase branch (para; 0086, first-phase to third-phase cluster controllers 120, 122 and 124 may generate the first to third switching control signals based on command values and/or control signals received from the controller 110).
Regarding claims 10 and 20, CHUNG discloses the three-phase power supply system is operated in four quadrants (fig. 3, the three phase 130, 132 and 134 combine with L and R).
Regarding claim 11, CHUNG discloses a three-phase power supply system (figs. 3-5), wherein the three-phase power supply system comprises three phase branches (fig. 3, Ua, Ub and Uc) forming a delta connection (fig. 3, secondary side of the transformer is in a delta connection); each of the phase branches comprising at least one power conversion cell (130, 132 and 134), the power conversion cell being of at least two stages (para; 0055- 0057 and 0085); the at least one power conversion cell of each of the phase branches being connected in parallel (130, 132 and 134 connected in parallel) to the at least one power conversion cell of each of the other two phase branches; the power supply method comprises: when one of the phase branches stops operating (paras; 0041 -0042 and paras; 0086 -088), keeping operation of the other two phase branches, and regulating active powers and reactive powers of the other two phase branches to balance three phase current of the three-phase power supply system (para; 0005, lines 5-7, power system in parallel to compensate for reactive power and active power necessary for the power system).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2018/0212430 to CHUNG et al. (“CHUNG”) in view of US 2009/0154203 to Kravitz (“Kravitz”).
Regarding claims 2 and 12, CHUNG discloses the power conversion cells comprises at least a first stage converter (para; 0042, lines 1-2, Selection of the cell 136 may mean activation of the cell 136) and 
But, CHUNG does not discloses a second stage converter cascaded, and the second stage converter has a first terminal and a second terminal at a DC side.
However, Kravitz discloses a second stage converter cascaded (para; 0020, lines 1-4, three (3) separate single phase active PFC front ends 102, 104, 106 each followed by a respective isolated DC-DC converter for providing a respective isolated DC output signal), and the second stage converter has a first terminal (+ terminal) and a second terminal at a DC side (- terminal).
Regarding claims 3 and 13, CHUNG discloses the at least one power conversion cell of each of the three phase branches are connected in series (para; 0039, lines 2-3, plurality of cells 136 connected to each other in series. Each cell 136 may include a plurality of switching elements) at AC sides and form a delta connection (fig. 3, secondary side of the transformer is in a delta connection) connected to an AC grid (fig. 3, Ua, Ub and Uc), 
But, does not discloses first terminals at the DC sides of all power conversion cells of the three phase branches are connected in parallel to a first bus, and the second terminals at the DC sides of all power conversion cells of the three phase branches are connected in parallel to a second bus.
However, Kravitz discloses first terminals at the DC sides of all power conversion cells of the three phase branches are connected in parallel to a first bus (fig. 2, reference output line for each respective 112 with 114), and the second terminals at the DC sides of all power conversion cells of the three phase branches are 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify CHUNG by adding the output branches are connected in parallel as part of its configuration as taught by Kravitz, in order to provides constant an uninterrupted voltage to the loads.
Regarding claims 4 and 14, CHUNG discloses the at least one power conversion cell of each of the three phase branches are connected in series (para; 0039, lines 2-3, plurality of cells 136 connected to each other in series. Each cell 136 may include a plurality of switching elements) at AC sides and form a delta connection (fig. 3, delta connection) connected to an AC grid (fig. 3, Ua, Ub and Uc), 
CHUNG discloses the claimed invention except for “each of the three phase branches has m DC ports at the DC sides, where m is greater than or equal to 2, and the at least one DC port is connected to the three phase branches”.
One of ordinary skill in the art prior to the effective filing date would recognize that the particular number of DC ports at the DC sides, which is greater than or equal to 2 used would depend on the desired DC ports of the particular system/components used.
.
Claims 9 and 19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2018/0212430 to CHUNG et al. (“CHUNG”) in view of US 2009/0267572 to Engelhardt et al. to (“Engelhardt”).
Regarding claims 9 and 19, CHUNG discloses when the other two phase branches that keep operating trigger overcurrent protection (para; 0096, lines 5-6, overshooting or transient phenomenon can be minimized), the phase branch that stops operating (paras; 0041-0042 and paras; 0086 -088),
But, CHUNG does not discloses gives priority to demand for active powers, or gives priority to demand for reactive powers, or to a preset priority to trigger current limiting operation.However, Engelhardt discloses gives priority to demand for active powers (para; 0016, lines 1-2, When specifying an active power priority active power is produced as a matter of priority), or gives priority to demand for reactive powers, or a preset priority to trigger current limiting operation (para; 0016, lines 1-2, When specifying a reactive power priority, reactive power is produced as a matter of priority, that is to say the active power is firstly reduced when there is an excessively high current).
.

Allowable Subject Matter
Claims 7-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. US 2013/0051105 Al- A power compensation apparatus for a renewable energy system includes a plurality of converter modules positioned between any two phases of a three-phase AC electrical grid, each converter module including a plurality of inverter circuits connected in series.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836